DETAILED ACTION
	This rejection is in response to Request for Continued Examination filed on 06/08/2022.
	Claims 1-20 are cancelled.
	Claims 21-40 are currently pending and have been examined.
 	Claims 21-22, 28-30, 37-38  are currently amended.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. Patent Application No. 14/854,695, filed September 15, 2015.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 20-21, filed 06/08/2022, with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection has been withdrawn. 
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments on pages 14-17 of remarks filed on 06/08/2022 that the claims are not directed to an abstract idea and directed to a practical application that reduces a number of user interactions required to access a desired functionality and improves speed and efficiency of using an electronic device while composing a post within a GUI (e.g. modifying a post), Examiner respectfully disagrees.
The claimed invention is directed to certain methods of organizing human activity including fundamental economic practices involving analyzing social networking activity information and identifying sales listings based on identified information related to intent to buy.
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. The courts held that gathering and analyzing information using conventional techniques and displaying the result does not show sufficient improvement to technology.  
Applicant states in a conclusory manner that there is an improvement to speed and efficiency of an electronic device while composing a post within a GUI. However, it is unclear how composing a post in a GUI improves the speed and efficiency of an electronic device. Applicant cites [0008] of the specification which merely states that conventional systems enabled users to manually format and compose want to buy posts resulting in non-uniform and unoptimized want to buy posts. However, this portion of the specification fails to describe how speed and efficiency of an electronic device is improved and merely states what conventional systems enable users to do with respect to composition of posts. Therefore, the claimed invention is not directed to an improvement to technology. 
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection in light of current amendments does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the
claims are directed to one of the four statutory classes of invention. In the instant case,
Claims 21-28 are directed to a method, claims 29-36 are directed to a system, and claims 37-40 are directed to a medium each of which falls within one of the four statutory categories of inventions (process/apparatus).
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 21, the claim sets forth a method for identifying sales and analyzing information:
 analyzing, …., social networking system activity information associated with a social networking system user to identify one or more triggers indicating that the social networking system user would like to compose a want to buy post for a particular item; 
identifying, in response to the one or more triggers, one or more sale listings corresponding to the social networking system activity information;
The above-recited limitations set forth an arrangement for identifying sales listings based on analyzing information associated with intent to buy. This arrangement amounts to certain methods of organizing human activity such as fundamental economic practices of identifying sales listings based on information related to intent to buy. Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
analyzing, during a detected composition of a post within a composition graphical user interface (GUI),…generating a pre-formatted want to buy post for the particular item based on information associated with the one or more triggers and structured data associated with the one or more sale listings; and providing, for display within the composition GUI prior to submission of the post, a prompt to modify the post utilizing the pre-formatted want to buy post; and modifying, upon receiving a user interaction with the prompt and prior to submission of the post, the post utilizing the pre-formatted want to buy post for the social networking system user by reformatting an unformatted version of the post using the pre-formatted want to buy post for the particular item within the composition GUI. (21, 29, 37);
generating post text based on the one or more triggers and the structured data associated with the one or more sale listings (26, 34, 40);
at least one processor; and at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the system to (29 and 37).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and all dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and all dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
analyzing, during a detected composition of a post within a composition graphical user interface (GUI),…generating a pre-formatted want to buy post for the particular item based on information associated with the one or more triggers and structured data associated with the one or more sale listings; and providing, for display within the composition GUI prior to submission of the post, a prompt to modify the post utilizing the pre-formatted want to buy post; and modifying, upon receiving a user interaction with the prompt and prior to submission of the post, the post utilizing the pre-formatted want to buy post for the social networking system user by reformatting an unformatted version of the post using the pre-formatted want to buy post for the particular item within the composition GUI. (21, 29, 37);
generating post text based on the one or more triggers and the structured data associated with the one or more sale listings (26, 34, 40);
at least one processor; and at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the system to (29 and 37).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
For these reasons, the claims are rejected under 35 U.S.C. 101.
 

 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 29-35, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Jamthe et al. (US Pub. No. 20140181146 A1, hereinafter “Jamthe”) in view of Sherman (US Pub. No. 20150199772 A1, hereinafter “Sherman”) in further view of Mishra et al. (U.S. Pub. No.: US 2010/0083129 A1, hereinafter “Mishra”).

Regarding claims 21, 29, and 37
Jamthe discloses a method comprising: 
analyzing, during a detected composition of a post within a composition graphical user interface (GUI),  social networking system activity information associated with a social networking system user to identify one or more triggers indicating that the social networking system user would like to compose a want to buy post for a particular item (Jamthe, [0063]: social mining performed on posts on social media; abstract and claim 2: conversations comprises posts relating to a product; [0065]: perform data mining for information on buyer conversations on social media regarding wanting to buy an item; [0039]: data mining analyzes data gathered from social networks; [0068]: identify social network buyer conversations with keywords such as “looking to buy”; [0069]: keywords indicate user propensity to buy; [0029-0030]: a buyer can indicate a desire to purchase such good and bid in auction; [0022]: data exchanges depend on user-selected functions on user interfaces; [0043-0044]: user input includes text such as tweets on twitter); 
identifying, in response to the one or more triggers, one or more sale listings corresponding to the social networking system activity information (Jamthe, [0065]: after obtaining social data from social media conversations indicating a product buyers are looking to buy, that product is highlighted in marketplace; [0066]: marketplace features product because data mining yielded the conversation of the product on social media); and 
 a ….want to buy post for the particular item based on information associated with the one or more triggers and structured data associated with the one or more sale listings (Jamthe, [0029]: publishing and listings to express interest in purchasing a good, list good for sale, and set price for listing; [0068]: buyer social media conversations about wanting to buy a product; [0069]: social conversation based on keywords about good).
Jamthe discloses a want to buy post (Jamthe, [0029], [0068-0069]) and a social networking system user (Jamthe, [0065] and [0043]) but does not explicitly disclose:
generating a pre-formatted … post…(emphasis added);
providing, for display within the composition GUI prior to submission of the post, a prompt to modify the post utilizing the pre-formatted want to buy post; and modifying, upon receiving a user interaction with the prompt and prior to submission of the post, the post utilizing the pre-formatted want to buy post for the …user by reformatting an unformatted version of the post using the pre-formatted want to buy post for the particular item within the composition GUI.
However, Sherman teaches that it is known to include:
generating a pre-formatted … post…(Sherman, [0061]: template is generated for posting on social media; [0080]: tweet template may comprise a recommended structure that leads to most completed transactions; [0081]: the structure of the post may be defined).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the known technique of Jamthe with Sherman to include the aforementioned limitations since such a modification would be predictable. Specifically, Jamthe would continue to teach a want to buy post except that now the post is pre-formatted according to the teachings of Sherman. This is a predictable result of the combination. 
However, Mishra teaches that it is known to include:
providing, for display within the composition GUI prior to submission of the post, a prompt to modify the post utilizing the pre-formatted want to buy post; and modifying, upon receiving a user interaction with the prompt and prior to submission of the post, the post utilizing the pre-formatted want to buy post for the …user by reformatting an unformatted version of the post using the pre-formatted want to buy post for the particular item within the composition GUI (Mishra, [0047]: Template format may be text;  FIG. 3, [0049]: pressing actions button reveals an actions drop-down list 254 including display view/edit details link to allow user to modify template name, template format, and/or template description 268; [0059]:  selecting add text button may bring up an edit field to receive text information from user; [0104]:  The text components may include a product description and a call to action such as “Buy this product;” [0034]: User may interact with graphical user interface to modify template to produce an advertisement).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the known technique of Jamthe and Sherman with Mishra to include the aforementioned limitations since such a modification would be predictable. Specifically, Jamthe and Sherman would continue to teach a want to buy post and a social networking system user except that now a post is reformatted using pre-formatted post upon receiving user interaction with a button or prompt according to the teachings of Mishra to simplify advertising for publishers. This is a predictable result of the combination. (Mishra, [0004-0008]).




Regarding claims 22 and 30
The combination of Jamthe, Sherman, and Mishra teaches the method as recited in claim 21, 
wherein the post comprises a user-composed social networking system post associated with the social networking system user (Jamthe, [0063]: posts on twitter are obtained; [0065]: obtain social media information from buyers and sellers; [0019]:find social media conversations with propensity to buy).


Regarding claims 23 and 31
The combination of Jamthe, Sherman, and Mishra teaches the method as recited in claim 22, 
wherein analyzing the social networking system activity information associated with the social networking system user to identify the one or more triggers comprises analyzing one or more of search terms, search results, page views, comments, or features of the user-composed social networking system post associated with the social networking system user (Jamthe, [0039]: data mining and analyze data gathered from social networks to identify trends and patterns; [0040]: trends and patterns obtained from search queries, keywords, search results, and individual attributes of items, users, or products; [0065]: data mining performed on social media conversations; [0060]:query term).


Regarding claims 24 and 32
The combination of Jamthe, Sherman, and Mishra teaches the method as recited in claim 23, 
wherein analyzing the social networking system activity information associated with the social networking system user to identify the one or more triggers further comprises analyzing one or more of brand names included in the user-composed social networking system post, product names included in the user-composed social networking system post, acronyms included in the user-composed social networking system post, multimedia featuring a particular item in the user-composed social networking system post, keywords indicating interest in a particular item in the user-composed social networking system post, or transactional details in the user-composed social networking system post (Jamthe, [0039]: data mining and analyze data gathered from social networks to identify trends and patterns; [0040]: trends and patterns obtained from  keywords and individual attributes of items, users, or products; [0065]: data mining performed on social media conversations; [0068]: keywords; [0069]: identify categories from social media conversations; [0058]: categories include brand, size, style; [0034]: image).


Regarding claims 25 and 33 
The combination of Jamthe, Sherman, and Mishra teaches the method as recited in claim 21, wherein identifying one or more sale listings corresponding to the social networking system activity information comprises identifying one or more of: sale listings in one or more social networking system for-sale groups corresponding to the social networking system activity information, retail descriptions corresponding to the social networking system activity information, retail pictures corresponding to the social networking system activity information, retail videos corresponding to the social networking system activity information, or retail price suggestions corresponding to the social networking system activity information (Jamthe, [0029]: list goods and services for sale including price and auction; [0065]: after obtaining social data from social media conversations indicating a product buyers are looking to buy, that product is highlighted in marketplace; [0066]: marketplace features product because data mining yielded the conversation of the product on social media; [0068]: if the number of buyers found by mining indicate they want to buy a product, that product may be promoted by the marketplace; [0034]: images within listings).

Regarding claims 26 and 34 
The combination of Jamthe, Sherman, and Mishra teaches the method as recited in claim 25, 
Jamthe teaches 
wherein…want to buy post comprises: … post text based on the one or more triggers and the structured data associated with the one or more sale listings  and… want to buy post (Jamthe, [0029]: publishing and listings to express interest in purchasing a good, list good for sale, and set price for listing; [0068]: buyer social media conversations about wanting to buy a product; [0069]: social conversation based on keywords about good).
However, Sherman teaches it is known to include
wherein generating the pre-formatted … post comprises: generating post text …; and formatting the generated post text and at least a portion of the structured data associated with the one or more sale listings into the pre-formatted … post (Sherman, [0061]: generate post template which includes sentences; [0081]: structure of post may be pinned and based on product).


Regarding claims 27 and 35 
The combination of Jamthe, Sherman, and Mishra teaches the method as recited in claim 26, 
Jamthe teaches 
…post text based on the one or more triggers and the structured data associated with the one or more sale listings (Jamthe, [0029]: publishing and listings to express interest in purchasing a good, list good for sale, and set price for listing; [0068]: buyer social media conversations about wanting to buy a product; [0069]: social conversation based on keywords about good).
However, Sherman teaches
wherein generating the post text further comprises adding one of more of specific want to buy acronyms or phrases to the generated post text …(Sherman, [0061]: generate post template which includes phrases; [0081]: structure of post based on product).

 
Regarding claim 38
The combination of Jamthe, Sherman, and Mishra teaches the non-transitory computer readable medium as recited in claim 37, 
wherein the post comprises a user-composed social networking system post associated with the social networking system user (Jamthe, [0063]: posts on twitter are obtained; [0065]: obtain social media information from buyers and sellers; [0019]:find social media conversations with propensity to buy);
wherein analyzing the social networking system activity information associated with the social networking system user to identify the one or more triggers comprises analyzing one or more of search terms, search results, page views, comments, or features of the user-composed social networking system post associated with the social networking system user (Jamthe, [0039]: data mining and analyze data gathered from social networks to identify trends and patterns; [0040]: trends and patterns obtained from search queries, keywords, search results, and individual attributes of items, users, or products; [0065]: data mining performed on social media conversations; [0068]: keywords used by social media members; [0060]:query term).


Regarding claim 39
The combination of Jamthe, Sherman, and Mishra teaches the non-transitory computer readable medium as recited in claim 38, wherein: 
analyzing the social networking system activity information associated with the social networking system user to identify the one or more triggers further comprises analyzing one or more of brand names included in the user-composed social networking system post, product names included in the user-composed social networking system post, acronyms included in the user-composed social networking system post, multimedia featuring a particular item in the user-composed social networking system post, keywords indicating interest in a particular item in the user-composed social networking system post, or transactional details in the user-composed social networking system post (Jamthe, [0039]: data mining and analyze data gathered from social networks to identify trends and patterns; [0040]: trends and patterns obtained from  keywords and individual attributes of items, users, or products; [0065]: data mining performed on social media conversations; [0068]: keywords; [0069]: identify categories from social media conversations; [0058]: categories include brand, size, style; [0034]: image); and 
identifying the one or more sale listings corresponding to the social networking system activity information comprises identifying one or more of: sale listings in one or more social networking system for-sale groups corresponding to the social networking system activity information, retail descriptions corresponding to the social networking system activity information, retail pictures corresponding to the social networking system activity information, retail videos corresponding to the social networking system activity information, or retail price suggestions corresponding to the social networking system activity information (Jamthe, [0029]: list goods and services for sale including price and auction; [0065]: after obtaining social data from social media conversations indicating a product buyers are looking to buy, that product is highlighted in marketplace; [0066]: marketplace features product because data mining yielded the conversation of the product on social media; [0068]: if the number of buyers found by mining indicate they want to buy a product, that product may be promoted by the marketplace; [0034]: images within listings).


Claims 28, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jamthe, Sherman, and Mishra as applied to claim 21 above, and further in view of Clay et al. (Pub. No.: US 2005/0131799 A1, hereinafter “Clay”).

Regarding claim 28 and 36 
The combination of Jamthe, Sherman, and Mishra teaches a want to buy post (Jamthe, [0029], [0068-0069]) and generating a pre-formatted post (Sherman, [0061] and [0081]) in the method as recited in claim 26, but does not explicitly teach:
wherein generating the pre-formatted want to buy post further comprises adding payment mechanisms within the pre-formatted want to buy posts that will allow for a transfer of funds between individual social networking system users (emphasis added).
However, Clay teaches that it is known to include:
adding payment mechanisms within the pre-formatted want to buy posts that will allow for a transfer of funds between individual social networking system users (emphasis added) (Clay, [0076]: create wanted item record; FIG. 13. [0126]: payment and shipping option element is included in the item-wanted listing (e.g. PayPal); [0130]: Payment and shipping option elements facilitate the auction buyer specifying what methods of payment the buyer has available for payment).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Jamthe with Sherman to include the aforementioned limitations since such a modification would be predictable. Specifically, Jamthe, Sherman, and Mishra would continue to teach a want to buy post and generating the post except that now the post includes a payment mechanism according to the teachings of Clay. This is a predictable result of the combination. 

Regarding claim 40 
The combination of Jamthe, Sherman, and Mishra teaches the non-transitory computer readable medium as recited in claim 39, 
Jamthe teaches 
wherein…want to buy post comprises: … post text based on the one or more triggers and the structured data associated with the one or more sale listings  and… want to buy post (Jamthe, [0029]: publishing and listings to express interest in purchasing a good, list good for sale, and set price for listing; [0068]: buyer social media conversations with text such as “looking to buy”; [0069]: social conversation based on keywords about good).
However, Sherman teaches it is known to include
wherein generating the pre-formatted … post comprises: generating post text …; and formatting the generated post text and at least a portion of the structured data associated with the one or more sale listings into the pre-formatted … post (Sherman, [0061]: generate post template which includes sentences; [0081]: structure of post may be pinned and based on product);
wherein generating the post text further comprises adding one of more of specific want to buy acronyms or phrases to the generated post text …(Sherman, [0061]: generate post template which includes phrases; [0081]: structure of post based on product).
The combination of Jamthe, Sherman, and Mishra teaches a want to buy post (Jamthe, [0029], [0068-0069]) and generating a pre-formatted post (Sherman, [0061] and [0081]), but does not explicitly teach: 
adding a payment mechanisms within the pre-formatted want to buy posts that will allow for a transfer of funds between individual social networking system users.
However, Clay teaches that it is known to include:
adding a payment mechanisms within the pre-formatted want to buy posts that will allow for a transfer of funds between individual social networking system users (emphasis added) (Clay, [0076]: create wanted item record; FIG. 13. [0126]: payment and shipping option element is included in the item-wanted listing (e.g. PayPal); [0130]: Payment and shipping option elements facilitate the auction buyer specifying what methods of payment the buyer has available for payment).
The motivation to combine Jamthe, Sherman, Cao, and Clay is the same as set forth above in claim 28.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as non-patent literature related to social media shopping as Reference-U on and Cao et al. (US Pub. No. 20110295595 A1) related to editing and generating templates on PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/           Examiner, Art Unit 3684          

/MATTHEW E ZIMMERMAN/           Primary Examiner, Art Unit 3684